Citation Nr: 1501548	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability rating for right ear hearing loss.

2. Entitlement to an initial disability rating higher than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from October 1951 to May 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a November 2009 rating decision, the RO granted service connection for right ear hearing loss, and assigned a 0 percent, noncompensable disability rating. In a September 2014 rating decision, the RO granted service connection for left ear hearing loss, and thus, in combination with right ear hearing loss, bilateral hearing loss. From the August 28, 2012, the effective date of service connection for left ear hearing loss, the RO assigned for bilateral hearing loss a 40 percent disability rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From May 11, 2009, through August 27, 2012, the Veteran's right ear hearing impairment was no worse than Level VIII.

2. From August 28, 2012, the Veteran's hearing impairment has been no worse than Level VIII in the poorer ear and Level VII in the better ear.


CONCLUSIONS OF LAW

1. From May 11, 2009, through August 27, 2012, the Veteran's right ear hearing loss did not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2014).


2. From August 28, 2012, the Veteran's bilateral hearing impairment has not met the criteria for a disability rating higher than 40 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify in letters issued in 2003 through 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates. The letters also indicated who was to provide the evidence.

The record in the Veteran's case includes his paper claims file and records contained in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems. That record includes his service medical records, post-service medical records, reports of VA medical examinations, and statements he has made in support of his claims. He has had VA medical examinations that adequately addressed the effects and extent of his hearing loss.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Hearing Loss

The Veteran essentially contends that his service-connected hearing loss warrants higher disability ratings than those that the RO has assigned. Service connection for his right ear hearing loss was established effective May 11, 2009. A 0 percent, noncompensable rating for right ear hearing loss was in effect from May 11, 2009, through August 27, 2012. Service connection for left ear hearing loss, and thus for bilateral hearing loss, was established effective August 28, 2012. A 40 percent rating for bilateral hearing loss has been in effect from August 28, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology 

with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Veteran appealed the initial ratings assigned for right ear hearing loss and bilateral hearing loss. The Board will consider whether higher ratings are warranted for any period during which service connection for those disabilities was in effect.

Under the rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at the frequencies 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment. When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

* Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

If impaired hearing is service-connected in only one ear, the rating is determined by designating I as the level of hearing in the ear in which any hearing impairment is not service-connected. 38 C.F.R. § 4.85(f). With certain levels of hearing impairment, however, VA regulations provide for hearing impairment in one service-connected ear and one non-service-connected ear to be compensated as though both disabilities were service-connected. 38 C.F.R. § 3.383(a)(3). This is done if the service-connected hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and hearing impairment in the non-service-connected ear is manifested by an auditory threshold of 40 decibels or greater at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels or greater for at least three of those frequencies, or a speech recognition score less than 94 percent. 38 C.F.R. §§ 3.383(a), 3.385.

Audiological testing performed at VA and private facilities shows the extent of the Veteran's hearing impairment over the periods relevant to this appeal. In a VA audiological evaluation in June 2009, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
50
70
80
LEFT
55
55
70
70

Speech recognition scores were 50 percent in the right ear and 76 percent in the left ear. The puretone threshold averages were 65 decibels in the right ear and 63 decibels in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VIII. Considering the then non-service-connected left ear as having level I hearing, the test results were consistent with a 0 percent rating for right ear hearing loss. Because the right ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

In a private audiological evaluation in January 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
75
90
95
LEFT
65
70
80
80

Speech recognition scores were 76 percent in the right ear and 84 percent in the left ear. The puretone threshold averages were 87 decibels in the right ear and 74 decibels in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VIII. Considering the then non-service-connected left ear as having level I hearing, the test results were consistent with a 0 percent rating for right ear hearing loss. Because the right ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

In a private audiological evaluation in May 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
70
90
100
LEFT
65
60
85
95

Speech recognition scores were 84 percent in the right ear and 84 percent in the left ear. The puretone threshold averages were 84 decibels in the right ear and 76 decibels in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VIII. Considering the then non-service-connected left ear as having level I hearing, the test results were consistent with a 0 percent rating for right ear hearing loss. Because the right ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

In a VA audiological evaluation in August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
75
80
95
LEFT
65
70
80
85

Speech recognition scores were 84 percent in the right ear and 78 percent in the left ear. The puretone threshold averages were 81 decibels in the right ear and 75 decibels in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VII. Considering the then non-service-connected left ear as having level I hearing, the test results were consistent with a 0 percent rating for right ear hearing loss. Because the right ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

In a private audiological evaluation in May 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
80
70
90
95
LEFT
70
70
90
90

Speech recognition scores were 76 percent in the right ear and 72 percent in the left ear. The puretone threshold averages were 83 decibels in the right ear and 80 decibels in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VII. Considering the then non-service-connected left ear as having level I hearing, the test results were consistent with a 0 percent rating for right ear hearing loss. Because the right ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

The RO found that left ear hearing loss is service connected effective from August 28, 2012. In a VA audiological evaluation in August 2012, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
80
80
90
100
LEFT
70
75
90
90

Speech recognition scores were 78 percent in the right ear and 78 percent in the left ear. The puretone threshold averages were 88 decibels in the right ear and 81 decibels in the left ear. Considering Tables VI and VIa, hearing impairment levels were VIII in the right ear and VII in the left ear. Under Table VII, the test results were consistent with a 40 percent rating.

In a VA audiological evaluation in February 2013, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
75
85
95
LEFT
80
75
75
85

Speech recognition scores were 72 percent in the right ear and 52 percent in the left ear. The puretone threshold averages were 82 decibels in the right ear and 79 decibels in the left ear. Considering Tables VI and VIa, hearing impairment levels were VII in the right ear and VIII in the left ear. Under Table VII, the test results were consistent with a 40 percent rating.

From May 11, 2009, through August 27, 2012, then, the Veteran's hearing impairment shown on testing did not meet the criteria for a rating higher than 0 percent for right ear hearing loss. From August 28, 2012, his bilateral hearing impairment shown on testing did not meet the criteria for a rating higher than 40 percent. The private and VA hearing tests were performed by audiologists, and the reports provide the relevant findings. The Board accepts the test results as reliable. To the extent that the Veteran argues that he is entitled to higher ratings, the Board notes that, while he is certainly competent to report his symptomatology, the criteria for rating hearing loss are based upon specific audiological testing. Therefore, the tests conducted by the private and VA audiologists are more probative than the Veteran's lay statements on the question of whether increases in schedular ratings are warranted. Therefore, the preponderance of the evidence is against higher ratings.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1) (2014).

The Veteran's hearing loss has not required hospitalization. He has stated that he has not worked since 2008, and that his hearing loss was one of several disabilities that caused him difficulty when he was working. He has not asserted, and the evidence does not tend to indicate, that the interference of his hearing loss, by itself, with his capacity for employment rises to the level of marked. For the entire period of this appeal, the schedular rating criteria contemplate his service-connected hearing loss symptomatology. The symptomatology he reported relates specifically to decreased auditory acuity and the ability to understand and discriminate speech. The rating schedule for hearing loss considers precisely these symptoms, as it rates in accordance with the combined effect of decreased auditory acuity and speech discrimination ability. As such, the rating criteria are sufficient to encompass all symptomatology related to his hearing loss disability, and referral for extraschedular consideration is not necessary.

The RO has assigned in this case a total disability rating based on individual unemployability (TDIU). Therefore, it is not necessary to consider whether the record indirectly raises the issue of unemployability.


ORDER

From May 11, 2009, through August 27, 2012, entitlement to a disability rating higher than 0 percent for right ear hearing loss is denied.

From August 28, 2012, entitlement to a disability rating higher than 40 percent for bilateral hearing loss is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


